DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kibow Fortis (earliest date available from the web archive “Way back machine” is 2/14/2016 {https://web.archive.org/web/20160214092906/https://kibowbiotech.com/kibow-fortis/} [IDS Reference]) and Pandey, et al (Journal of Food Science Technology, 52, 7577-7587, 2015). Kibow Fortis is a commercially available nutritional supplement. According to the earliest available product data page, the product contains xylooligosaccharide, arabinogalactan, inulin, Ganoderma lucidum –derived β-glucan, insoluble yeast β(1,3/1,6)-glucan, oat β(1,3/1,4)-glucan, and insoluble dried Saccharomyces cerevisiae fermentate. The Kibow Fortis page defines this composition as a prebiotic composition, and is used to improve digestive health. Although Kibow Fortis discusses using the formulation to augment probiotic bacterium in the gut, there is no explicit motivation to combine the formulation with Bacillus coagulans.
Pandey provides a review paper discussing probiotics and prebiotics. Pandey notes that certain combinations of prebiotics and probiotics behave synergistically, and are deemed synbiotics. Specifically, Pandey notes that B. coagulans is a widely known, used, and studied probiotic, and further notes that when this bacterium is combined with xylooligosaccharides, inulin, and other known prebiotic compounds, the compositions act synergistically in improving digestive health. See page 7577, “Abstract” section; page 7578, left column, first [full] paragraph; page 7579, “Synbiotics” section, last paragraph; page 7582, left column, last paragraph [bridging to the right column]. As such, Pandey shows a clear and unambiguous synbiotic benefit for combining B. coagulans with any number of the claimed prebiotic compounds, because there is a clear improvement in digestive health when probiotics, like B. coagulans, is combined B. coagulans is a widely studied, and well-known probiotic used for improving digestive health. It would be obvious to combine the probiotic B. coagulans with the prebiotic of Kibow Fortis, because there would be an expectation that the B. coagluans would synergistically augment the digestive health benefits of Kibow Fortis prebiotics, because Kibow Fortis includes prebiotic compounds that are already known to synergize with B. coagulans.
With respect to claim 1, Kibow Fortis teaches all of the components, except for B. coagulans; Kibow Fortis is described as a health supplement used to improve digestive health. Pandey teaches that B. coagulans is a well-studied, and widely used probiotic that enhances digestive health, and noted that combining this probiotic with some of the prebiotics described in Kibow Fortis will synergize the behavior of both the probiotic and the prebiotic. As such, it would be obvious to combine digestive health improving formulations, when it is already known that there would be expectation that the combination will provide synergistic improvements, when compared to administering Kibow Fortis and B. coagulans separately.
With respect to claim 2, according to the Kibow Fortis page, the insoluble β(1,3/1,6)-glucan is derived from yeast.
With respect to claim 3, according to the Kibow Fortis product sheet (attached and available at https://kibowbiotech.com/pdfs/Kibow-Fortis-Product-Data-Sheet-Tablets.pdf), the product contains at least one excipient.
With respect to claim 4, the Kibow Fortis is described as a dietary supplement. However, it could easily be defined as: a food product, a comestible medical food, a pharmaceutical product, or a nutraceutical product.
With respect to claim 5, Kibow Fortis describes all of the prebiotic components, and no other active ingredients (as interpreted by the transitional phrase: “consisting essentially of.” See MPEP 2111.03). Pandey motivates the inclusion of B. coagulans with any number of prebiotic compounds, including those of Kibow Fortis, and as such, there would be no motivation to further add any additional active ingredients beyond B. coagulans.
With respect to claim 6, since both Kibow Fortis and Pandey describe that the prebiotics, probiotics, and their combined synbiotics are used in methods for improving digestive health, and also note that they can be used to improve immunity, weight, and glucose balance, it would be obvious to use their combination in a method for improving digestive health. It would further be obvious to use an effective amount of each component in the method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651